Citation Nr: 0927731	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  98-06 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residual scars of the 
left tibia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to 
November 1982.  

By its decision of September 2005, the Board of Veterans' 
Appeals (Board) denied entitlement of the Veteran to a rating 
in excess of 10 percent for residual scarring about the left 
tibia.  An appeal to the United States Court of Appeals for 
Veterans Claims (Court) followed, and by its memorandum 
decision of January 2008, the Court vacated the 
aforementioned Board decision and remanded the matter to the 
Board for further consideration.   

The appeal is REMANDED to the Department of Veterans Affairs 
(VA) Regional Office in Los Angeles, California, through the 
VA's Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.


REMAND

The basis of the Court's January 2008 memorandum decision was 
the Board's failure in its September 2005 decision to ensure 
compliance with the Court's specific directive to address the 
question of whether the Veteran was entitled to separate 
ratings under 38 C.F.R. § 4.118, Diagnostic Code 7804, by 
virtue of 38 C.F.R. § 4.25(b).  Rather, the Court found that 
the Board's discussion of 38 C.F.R. § 4.25(b) was limited to 
its consideration of Diagnostic Code 7802.  Notice was taken 
by the Court that the Board had failed to discuss the 
application of Diagnostic Code 7804 in its analysis, yet 
offered an explicit finding that the preponderance of the 
evidence was against a finding of tenderness or pain, which 
appeared inconsistent with the Board's finding of pain in its 
prior, vacated decision of July 2003.  At this juncture, it 
is the undersigned's view that a brief summation of the 
evidence and applicable rating criteria would be helpful 
before addressing the question of whether additional 
development is warranted.  

                                                Factual 
Background

The service treatment records show that in March 1981, the 
veteran sustained a left leg injury.  A VA examination in 
October revealed three small anterior tibia (lower leg) 
scars.  Two of the scars were approximately five millimeters 
in diameter and a third was approximately 3 millimeters in 
diameter over the middle third of the left anterior tibial 
region.  The examiner's impression was the veteran had three 
small scars in the left anterior tibial area of no functional 
significance.  Subsequently dated post-service medical 
evidence includes references to varicose veins of the left 
lower extremity.  Treatment for the latter nonservice-
connected disability included surgery.

A VA examination in August 2000 revealed two small scars on 
the anterior left tibia, which were approximately 5 
millimeters in diameter, and a third scar that was 3 
millimeters in diameter over the middle third of the left 
anterior tibia.  A fourth scar, which was 6 millimeters in 
diameter, was located on the extensor surface of the tibia.  
All the scars were oval and had regular borders with mild 
tenderness over the scar surface.  There was no evidence of 
adherence and all of the scars were soft and slightly 
depressed.  The color of the scars was dark and there was no 
evidence of major underlying tissue loss or disfigurement.  
There was no evidence of limitation of function, ulceration, 
breakdown, inflammation, or major keloid formation, however, 
some keloid was present especially on the anterior scars.  
Also found on examination were Grade I, minor varicosities on 
the left lower extremity.  The diagnoses were status post 
motor vehicle accident resulting in left tibia injury with 
residual non-disfiguring scars; and Grade I varicose veins of 
the left lower extremity, status post veins ligation in 1994 
with residual, non-disfiguring scars and swelling of the left 
ankle.  In response to specific questions in the remand the 
examiner stated the scars revealed no evidence of poor 
nourishment, ulceration, tenderness or pain.  The examiner 
added that the scars did not result in any functional 
limitations of the left leg.  As to the question of what 
residuals of the injury in service were present, the examiner 
concluded that the only residuals were scars.  He also noted 
swelling of the left ankle but stated it was more likely than 
not a residual of the non-service connected vein ligation.

Notwithstanding the August 2000 VA examiner's conclusion that 
the left lower leg scars showed no evidence of poor 
nourishment, ulceration, tenderness or pain; and the medical 
evidence of post-operative varicose veins involving the left 
lower extremity, the Board, in a July 2003 decision, granted 
a 10 percent rating for the Veteran's three small scars on in 
the left tibial area (anterior left lower leg) based upon a 
clinical finding of mild tenderness over the scar surface, 
which was also reported in the August 2000 examination 
report.  

Pursuant to the Board's July 2003 decision, the RO assigned a 
10 percent rating for the Veteran's scars in the left tibia 
area under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

                                            Applicable Rating 
Criteria

During the pendency of this appeal, the regulations for 
evaluation of skin disabilities were revised, effective on 
August 30, 2002. 67 Fed. Reg. 49590 (July 31, 2002).  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000; see also 67 
Fed. Reg. 49590.  Therefore, as each set of amendments has a 
specified effective date without provision for retroactive 
application, neither set of amendments may be applied prior 
to its effective date.  However, as of those effective dates, 
there is nothing in the applicable law and regulations, to 
include the cited legal authority that precludes the Board 
from applying whichever version of the rating criteria is 
more favorable to the veteran.  Therefore, the Board must 
address (1) whether, for the entire period of time at issue, 
the veteran is entitled to a compensable rating under the old 
criteria and (2) whether, for the period on and after August 
30, 2002, the veteran is entitled to a higher rating under 
either the old or the new criteria.

Under the old criteria, a 10 percent disability evaluation 
was warranted for a scar which was superficial, poorly 
nourished, with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 (2002).  Ten percent was also assigned 
for a scar that is superficial, tender, and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 
7804 (2002).

Under the new criteria, effective August 30, 2002, a 10 
percent disability evaluation is warranted for scars, other 
than head, face or neck, that are superficial and that do not 
cause limited motion, covering an area or areas of 144 square 
inches or greater, or for scars that are superficial and 
unstable, or for scars that are superficial and painful on 
examination.

A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7802- 
7804, Note 2 (2008).

The Board must address the question of whether the Veteran is 
entitled to separate ratings under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7804, by virtue of 38 C.F.R. § 4.25(b).  
Except as otherwise provided all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  38 C.F.R. §§ 4.14, 
4.25. Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of Part IV.  38 C.F.R. § 4.118, DC 
7802, Note 1 (2008).  The Court noted that the Board failed 
to consider 38 C.F.R. § 4.25(b) and its impact on the 
Veteran's claim for a rating in excess of 10 percent for his 
left tibia scars, to include whether separate ratings were 
warranted were warranted under DC 7804.  Since the scars at 
issue are in the same anatomical region or not in widely 
separated areas (e.g., both lower extremities), separate 
ratings are not warranted under DC 7802, which was 
acknowledged by the Court.  See note 1 after DC 7802.  The 
Court pointed out, however, that while the Board correctly 
applied this provision to DC 7802, the question remained 
whether separate ratings were warranted under DC 7804 with 
application of 38 C.F.R. § 4.25(b).  The Court pointed out 
that DC 7804, unlike DC 7802, does not contain a note that 
references 38 C.F.R. § 4.25(b).

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
With respect to the disability at issue here, the question is 
whether interpretation of VA regulations 38 C.F.R. § 4.25(b) 
and DC 7804, with consideration of Note 1 following DC 7802, 
is that scars in that are not in widely separated areas or 
scars that are in the same anatomical region, such as in this 
case where all of the service-connected scars are in the 
anterior aspect of the left lower leg (tibia), warrant 
separate ratings.  

Notwithstanding the foregoing, in view of the Court's Order, 
the Veteran should be provided another examination to 
determine the precise location of his service-connected scars 
(versus any nonservice-connected post-operative scar 
secondary to varicose veins) and to determine if any of these 
service-connected scars are symptomatic, to include being 
manifested by pain upon examination.  

Notice is also taken that, since this matter was last before 
the Board, the Court has defined more clearly, if not 
expanded the scope, of the notice required under 38 U.S.C.A. 
§ 5103(a), pursuant to the Veteran Claims Assistance Act, to 
a claimant seeking an increased rating.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Under Vazquez-Flores, 
section § 5103(a) requires, at a minimum, that the Secretary 
must notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, the appellant has not received VCAA notice specifically 
tailored to comply with Vazquez-Flores and, as such, efforts 
are needed to provide notice complying therewith.  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all notification and 
development required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) are fully satisfied, to 
include that notice required by Vazquez-
Flores and, specifically, to include a 
copy of all applicable rating criteria 
under 38 C.F.R. § 4.118, Diagnostic Code 
7800 et seq., as in effect prior to and 
on and after August 30, 2002.  See 67 
Fed. Reg. 49590 (2002).  It is noted 
parenthetically that a further change to 
38 C.F.R. § 4.118 was effectuated as of 
October 23, 2008, see 73 Fed. Reg. 54708, 
although that change was made effective 
only for claims filed on or after October 
23, 2008 and this claim was pending long 
before October 2008.  

2.  Obtain for inclusion in the claims 
folder any pertinent records of VA 
treatment, not already on file, including 
those compiled since April 2005 at the VA 
Medical Center in Long Beach, California.  

3.  Thereafter, the Veteran should be 
afforded a VA skin examination to 
determine the current status of his 
service-connected scars about his left 
lower extremity.   Findings as to current 
severity, including pain and tenderness, 
should reflect the rating criteria in 
effect prior to and on and after August 
30, 2002.  See 67 Fed. Reg. 49590 (2002).  
The examiner should distinguish the left 
lower extremity scars due to in-service 
trauma from any nonservice-connected scar 
that may be present, to include any pre-
service scar or scar secondary to 
surgical treatment of varicose veins.  
The examiner should specifically 
determine whether any of the service-
connected scars are tender or painful 
upon examination.  The claims folder 
should be provided to the examiner for 
use in the study of this case and the 
examination report should reflect whether 
in fact the claims folder was received 
and reviewed by the examiner.  In 
addition, a copy of the Medical Center's 
letter to the Veteran, advising him of 
the date, time, and location of the 
scheduled skin examination, should be 
associated with the claims folder.  

4.  Lastly, the veteran's claim for an 
increased rating for residual scars of 
the left tibia should be readjudicated, 
based on the pertinent evidence presented 
and all governing legal criteria.  Such 
readjudication should address with 
specificity the question of whether the 
Veteran is entitled to separate ratings 
for each of the  scars in question under 
38 C.F.R. § 4.118, Diagnostic Code 7804 
(old and new) by virtue of 38 C.F.R. 
§ 4.25(b).  If any benefit sought on 
appeal continues to be denied or not 
granted to the veteran's satisfaction, 
the Veteran and his representative are to 
be furnished a supplemental statement of 
the case as to all evidence considered 
and all relevant legal authority for the 
continued denial.  The Veteran must then 
be afforded a reasonable period in which 
to reply.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn as to the outcome of this matter by the actions 
herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




